Deen, Judge,
concurring in the judgment. Exclusion Code Ann § 92-3403a (C) (2) (b) includes a group of chemicals used in growing edible industrial products (insecticides, fungicides, growth regulating chemicals and fertilizer) and also feed for poultry whether used directly by the poultry or placed in the soil in the process of "poultry husbandry.” The obvious intent of this sentence, as related to the raising and marketing of poultry, is to include chemicals involved in the process, whether the chemicals are directly ingested as food or placed in things which become food. I consider the definition and its purport sufficiently broad to include chemicals in the form of drugs, which became a part of the food as healthy growth factors or which tend to healthy growth as fungicides, bacteriacides, etc., so as to be considered "feed for poultry.” The fact that the chemical is (a) placed in the food, or (b) placed in the water or (c) placed directly in the animal by inoculation, is irrelevant to the process of animal husbandry. Obviously in many cases it would be 'possible to choose between the three methods of making the chemical available as a part of the feeding process. The Webster definition for food includes "supplementary substances . . . taken into the body ... to sustain growth, repair . . . and all vital processes.” I grant that a distinction is ordinarily made between food and drugs, but I think the subject matter of this exclusion indicates an intent to include both insofar as animal husbandry is concerned.